Name: Council Regulation (EEC) No 1191/89 of 27 April 1989 derogating from Regulation (EEC) No 797/85 as regards certain investment aids in the pig production sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5. 89 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1191/89 of 27 April 1989 derogating from Regulation (EEC) No 797/ 85 as regards certain investment aids in the pig production sector Commission may, in accordance with the procedure referred to in Article 25 of that Regulation, authorize a Member State to grant investment aid intended to improve the animal health situation in the pig production sector, subject to compliance with the limits provided for in the last subparagraph of Article 3 (4) and in Article 4 of that Regulation and the following conditions : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the last subparagraph of Article 3 (4) of Council Regulation (EEC) No 797/85 of 23 March 1985 on improving the efficiency of agricultural structures (2), as last amended by Regulation (EEC) No 591 /89 (3), provides that the granting of investment aid in the pig production sector is to be subject to the condition that the equivalent of at least 35 % of the feed consumed by the pigs can be produced on the holding ; Whereas the investments for improving the health situation of pig farms in certain Community areas covered by a swine fever eradication plan, or in certain areas of Greece, of Spain and of Portugal characterized by small holdings or by low-yield production land and by unsatis ­ factory rearing conditions from the animal health viewpoint cannot in all cases be achieved while complying with the abovementioned condition ; whereas, however, national aid should be authorized on application, with supporting documents, by the Member States to enable such improvement to be achieved, ( 1 ) as regards stock farms fattening piglets from other holdings : (a) the holding shall be located in an area covered by a swine fever eradication plan ; (b) the pig farming system shall be converted into closed-circuit breeding, that is a farrow-to-finish system ; it shall entail clear, effective separation between the breeding and fattening units ; (c) the aid shall relate only to investments actually concerning the conversion of places for fattening pigs into places for breeding sows and to investments enabling contact to be prevented between the herd with neighbouring herds or with other sources of contamination ; such investments must comprise measures to refurbish existing pig housing installations with a view to effective animal health protection ; (d) the total number of pig places after the investments are made shall not exceed the number of places before conversion ;HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the last subparagraph of Article 3 (4) of Regulation (EEC) No 797/85, the (2) as regards pig farms situated in Greece, Spain and Portugal and not offering sufficient health guarantees, in particular farms with pigs running free outside or in old buildings : (a) the farm shall be located in an area a feature of which is small holdings or low-yield production land ; (') Opinion delivered on 14 April 1989 (not yet published in the Official Journal). 0 OJ No L 93, 30. 3 . 1985, p. 1 . (3 OJ No L 65, 9 . 3 . 1989, p. 1 . No L 123/2 Official Journal of the European Communities 4. 5. 89 Article 2 The authorizations referred to in Article 1 shall cease to be applicable at the latest after 31 December 1990. (b) the aid shall relate only to investments for constructing or renovating buildings to improve the existing herd situation as regards health, production quality, working conditions and environmental protection ; (c) the total number of pig places after the investments are made shall not exceed the number of places required for housing the herd existing previously on the holding ; (3) in the cases referred to in 1 and 2 above, the holding shall have at least one hectare of agricultural area for each 100 places for fattening pigs. Article 3 This Regulation shall enter into force on the day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PEftA